DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Mar. 22, 2022 have been fully considered but are not persuasive. Claims 4, 11 and 14 had been canceled.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-3, 5-10, 12, 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…each line path is directly connected to a battery system…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to Application’s Fig.2, and according to Application’s specification ¶ 36, 43 and 59, each line path between at least one first converter system (301) and one second converter system (302) is directly connected to each one of two battery systems (371 and 372). 
	Dependent claims 2, 3, 5, 6, 10, 12, 13 and 15-19 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2, 3, 5, 6, 10, 12, 13 and 15-19 are depending on the rejected independent claim 1.
	Regarding claim 7, the claim limitation “…each line path is directly connected to a battery system…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to Application’s Fig.2, and according to Application’s specification ¶ 36, 43 and 59, each line path between at least one first converter system (301) and one second converter system (302) is directly connected to each one of two battery systems (371 and 372). 
	Dependent claim 9 is also rejected at least the same reason as rejected independent claim 7 as stated above because the dependent claim 9 is depending on the rejected independent claim 7.
Regarding claim 8, the claim limitation “…each line path is directly connected to a battery system…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to Application’s Fig.2, and according to Application’s specification ¶ 36, 43 and 59, each line path between at least one first converter system (301) and one second converter system (302) is directly connected to each one of two battery systems (371 and 372). 
	Dependent claim 20 is also rejected at least the same reason as rejected independent claim 8 as stated above because the dependent claim 20 is depending on the rejected independent claim 8.
	Regarding claim 17, the claim 17 is depending on the canceled claim 4, the Examiner assumes the claim 17 is depending on independent claim 1 for this office action.
Regarding claim 18, the claim 18 is depending on the canceled claim 4, the Examiner assumes the claim 18 is depending on independent claim 1 for this office action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2, 5, 6, 12, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edelen et al. (2006/0226706) (hereinafter “Edelen”) in view of Colombi et al. (2013/0193760) (“Colombi”), Tracy et al. (2005/0201127) (hereinafter “Tracy”) and Colombi et al. (2014/0368043) (“Colombi043”).
Regarding claim 1, Edelen discloses an arrangement (Fig.3, please refer to the whole reference for detailed) for compensating voltage drops (¶ 22) in a power supply grid having including a first grid supply (302) and a second grid supply (301), the arrangement comprising: an uninterruptible power supply (according to Edelen’s paragraph 22, which discloses “the UPS 310 maybe a single unit or may include a plurality of parallel UPS units”); wherein the first grid supply (302) is connected to a distribution (distribution between a node, which is connected to 310 and 320, and 303 and/or between 330 and 303), a voltage measurement (¶ 22 states the controller 340 controls the static switches 330 responsive to voltage at the second power source 302) and a first switch (330), wherein the second grid supply (301) is connected to the distribution via a second switch (320), and wherein the grid connection (grid connection of 310) is arranged in parallel with the second switch (320). 
Edelen doesn’t disclose the first grid supply is connected to a distribution via a decoupling choke; and doesn’t explicitly disclose at least one first converter system; and one second converter system, intermediate circuits of the at least one first converter system and the one second converter system being coupled to form a grid connection, wherein the intermediate circuits are configured to have two line paths connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system.
Colombi discloses an example of a first grid supply (grid supply which provides Ub in Fig.2) is connected to a distribution (distribution between 22 and 14) via a decoupling choke (Lb), a voltage measurement (Ub) and a first switch (22).
For supporting purpose of an uninterruptible power supply (UPS) taught by Edelen –
Tracy discloses an example of a single uninterruptible power supply (UPS) (100 in Fig.1) comprises: at least one first converter system (110); and one second converter system (120), intermediate circuits (two intermediate circuits or two line paths for DC link in between 110 and 120) of the at least one first converter system and the one second converter system being coupled to form a grid connection (grid connection between 110 and 120), and wherein the intermediate circuits are configured to have two line paths (two line paths between 110 and 120) connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system (130).
For supporting purpose of parallel UPS units taught by Edelen –
Colombi043 discloses an example of two UPS units connected in parallel (two UPS 606 which are connected in parallel in Fig.8) which comprises at least one first converter system (combination of two AC to DC converters of 606); and one second converter system (combination of two DC to AC converters of 606), intermediate circuits (two intermediate circuits or two line paths in between combination of two AC to DC converters of 606 and combination of two DC to AC converters of 606) of the at least one first converter system and the one second converter system being coupled to form a grid connection (grid connection between combination of two AC to DC converters of 606 and combination of two DC to AC converters of 606), and wherein the intermediate circuits are configured to have two line paths (two line paths between combination of two AC to DC converters of 606 and combination of two DC to AC converters of 606) connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system (each one of two battery systems of 606).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edelen with the teaching of Colombi to provide the first grid supply is connected to a distribution via a decoupling choke, a voltage measurement and a first switch; and with the teaching of either Tracy or Colombi043 to provide a single UPS unit or two UPS units connected in parallel, where at least one first converter system; and one second converter system, intermediate circuits of the at least one first converter system and the one second converter system being coupled to form a grid connection, wherein the intermediate circuits are configured to have two line paths connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system. The suggestion/motivation would have been to use a choke to permit accurate electrical measurement as taught by Colombi (Colombi’s ¶ 35) and to support the UPS of Edelen.
Regarding claim 2, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claim 1 above.
	Edelen discloses the UPS (according to paragraph 22, which discloses the UPS 310 maybe a single unit or may include a plurality of parallel UPS units). 
	Edelen doesn’t explicitly disclose the at least one first converter system and the one second converter system are each designed as an DC/AC converter system. 
	For supporting purpose, Colombi043 discloses an example of two UPS units connected in parallel (two 606 which are connected in parallel in Fig.8) which comprises at least one first converter system (combination of two AC to DC converters of 606) and one second converter system (combination of two DC to AC converters of 606) are each designed as an DC/AC converter system (according to at least ¶ 51, the at least one first converter system (combination of two AC to DC converters of 606) may provide power  from battery to grid to function as DC to AC converters, and also the second converter system comprises two DC to AC converters) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edelen in view of Tracy and Colombi with the teaching of Colombi043 to provide the at least one first converter system and the one second converter system are each designed as an DC/AC converter system. The suggestion/motivation would have been to provide two UPSs in parallel to provide a desired level of power to the load and provide power from the battery to the grid as taught by Colombi043.
Regarding claim 5, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claim 1 above.
	Edelen discloses in a first system state, the first switch (330) is closed and the second switch (320) is open in a first system state (¶ 21 and 22).
Regarding claim 6, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claim 1 above.
	Edelen discloses in a second system state, the first switch (330) is open and the second switch (320) is closed (¶ 21 and 22).
Regarding claim 12, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claims 1 and 2 above.
	Edelen discloses in a first system state, the first switch (330) is closed and the second switch (320) is open (¶ 21 and 22).
Regarding claim 13, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claims 1 and 2 above.
	Edelen discloses in a second system state, the first switch (330) is open and the second switch (320) is closed (¶ 21 and 22).
Regarding claim 17, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claim 1 above.
	Edelen discloses in a first system state, the first switch (330) is closed and the second switch (320) is open (¶ 21 and 22).
Regarding claim 18, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claim 1 above.
	Edelen discloses in a second system state, the first switch (330) is open and the second switch (320) is closed (¶ 21 and 22).
Regarding claim 19, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claims 1 and 5 above.
	Edelen discloses in a second system state, the first switch (330) is open and the second switch (320) is closed (¶ 21 and 22).

7.	Claims 3, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Edelen et al. (2006/0226706) (hereinafter “Edelen”) in view of Colombi et al. (2013/0193760) (“Colombi”), Tracy et al. (2005/0201127) (hereinafter “Tracy”), Colombi et al. (2014/0368043) (“Colombi043”) and Reddy et al. (2016/0181864) (“Reddy”).
Regarding claim 3, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claim 1 above.
Edelen doesn’t explicitly disclose the distribution is designed as a medium-voltage distribution.
	Reddy discloses an example of a distribution (distribution from UPS) is designed as a medium-voltage distribution (¶ 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edelen in view of Colombi, Tracy and Colombi043 with the teaching of Reddy to provide the distribution is designed as a medium-voltage distribution. The suggestion/motivation would have been to utilize the UPS in medium power application.
Regarding claim 10, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claims 1 and 2 above.
Edelen doesn’t explicitly disclose the distribution is designed as a medium-voltage distribution.
	Reddy discloses an example of a distribution (distribution from UPS) is designed as a medium-voltage distribution (¶ 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edelen in view of Colombi, Tracy and Colombi043 with the teaching of Reddy to provide the distribution is designed as a medium-voltage distribution. The suggestion/motivation would have been to utilize the UPS in medium power application.
Regarding claim 15, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claims 1 and 3 above.
	Edelen discloses in a first system state, the first switch (330) is closed and the second switch (320) is open (¶ 21 and 22).
Regarding claim 16, Edelen in view of Colombi, Tracy and Colombi043 is used to reject claims 1 and 3 above.
	Edelen discloses in a second system state, the first switch (330) is open and the second switch (320) is closed (¶ 21 and 22).

8.	Claims 7-9 and 20 are rejected under 35 U.S.C. 103 (as best understood) as being unpatentable over Seeley (2017/0214249) in view of Jungreis (6,304,006), Tracy et al. (2005/0201127) (hereinafter “Tracy”) and Colombi043 (2014/0368043).
Regarding claim 7, Seeley discloses a method (for example Fig.1, please refer to the whole reference for detailed) for compensating a voltage drop in a power supply grid (for example 112b in Fig.1), including an arrangement originally in a first system state (system state before the arrangement stated below), of the method comprising: opening a first switch (for example 104a in Fig.1) of a first grid supply (110b) of the power supply grid in an event of a voltage drop (according to at least ¶ 20 and 21, which states “breakers 102a-d, 14a-d and 106a-d are selectively connected to any of buses 112a-c and the controller receives voltage measurements from outputs of the generators 110a-c and electrical buses 112a-c…using the frequency and voltage measurements, the controller 108 adjusts the speed and voltage of one of the grantors 110a-c to synchronize the generator to one of the electrical buses 112a-c…Once the generator speed and voltage is synchronized to a desired bus, the appropriate breakers may be actuated to place the generator into electrical communication with the electrical bus.”; thus the switch 104a of a first grid supply of the power supply grid is opened in an event of a voltage drop to disconnect the generator to the bus and to synchronize the generator before reconnect the generator to the bus); matching a phase of a distribution (112b) to phase of a second grid supply (110a) of the power supply grid (according to at least ¶ 20, which states “the generators 110a-c maybe synchronized to the phase of the bus to which the generator is to be connected”); and closing a second switch (for example 102a; or anyone of 102d and 104b) as soon as the phases of the distribution and the phase of the second grid supply are matched (according to at least ¶ 20, which states “the generators 110a-c maybe synchronized to the phase of the bus to which the generator is to be connected”), to place the arrangement is in a second system state (the system state of the arrangement stated above). 
Seeley doesn’t explicitly disclose the arrangement comprises: at least one first converter system; and one second converter system, intermediate circuits of the at least one first converter system and the one second converter system being coupled to form a grid connection, and wherein the intermediate circuits are configured to have two line paths connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system.
Jungreis discloses an arrangement (Fig.2) comprises: an uninterruptible power supply (UPS) (12 in Fig.2) which receives power from a generator (18) to supply electrical power to a load (14). 
Due to 35 U.S.C. 112(b) rejection stated above:
For first way of support to the claim portion which Seeley doesn’t explicitly disclose - Tracy discloses an uninterruptible power supply (UPS) (100 in Fig.1) comprises: at least one first converter system (110); and one second converter system (120), intermediate circuits (two intermediate circuits or two line paths for DC link in between 110 and 120) of the at least one first converter system and the one second converter system being coupled to form a grid connection (grid connection between 110 and 120), and wherein the intermediate circuits are configured to have two line paths (two line paths between 110 and 120) connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system (130).
For second way of support to the claim portion which Seeley doesn’t explicitly disclose – Colombi043 discloses an uninterruptible power supply (UPS) (606 in Fig.8) comprises: at least one first converter system (combination of two AC to DC converters of 606); and one second converter system (combination of two DC to AC converters of 606), intermediate circuits (two intermediate circuits or two line paths in between combination of two AC to DC converters of 606 and combination of two DC to AC converters of 606) of the at least one first converter system and the one second converter system being coupled to form a grid connection (grid connection between combination of two AC to DC converters of 606 and combination of two DC to AC converters of 606), and wherein the intermediate circuits are configured to have two line paths (two line paths between combination of two AC to DC converters of 606 and combination of two DC to AC converters of 606) connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system (each one of two battery systems of 606).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seeley with the teaching of Jungreis to use an UPS to supply electrical power to a load, and with the teaching of either Tracy or Colombi043 to provide the UPS comprises: at least one first converter system; and one second converter system, intermediate circuits of the at least one first converter system and the one second converter system being coupled to form a grid connection, and wherein the intermediate circuits are configured to have two line paths connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system. The suggestion/motivation would have been to use a UPS to provide conditioned power or backup power from a battery to a load as taught by Tracy’s ¶ 2. 
Regarding claim 8, Seeley discloses a method (for example Fig.1, please refer to the whole reference for detailed) for compensating for a voltage drop in a power supply grid (for example 112b in Fig.1), including an arrangement originally in a second system state (system state before the arrangement stated below), of the method comprising: opening a second switch (for example 104a) of a second grid supply (110b) of the power supply grid (according to at least ¶ 20 and 21, which states “breakers 102a-d, 14a-d and 106a-d are selectively connected to any of buses 112a-c and the controller receives voltage measurements from outputs of the generators 110a-c and electrical buses 112a-c…using the frequency and voltage measurements, the controller 108 adjusts the speed and voltage of one of the grantors 110a-c to synchronize the generator to one of the electrical buses 112a-c…Once the generator speed and voltage is synchronized to a desired bus, the appropriate breakers may be actuated to place the generator into electrical communication with the electrical bus.”; thus the second switch of the second grid supply is opened before connecting the generator 110b to the bus 112b); matching a phase of a distribution to a phase of a first grid supply of the power supply grid (according to at least ¶ 20, which states “the generators 110a-c maybe synchronized to the phase of the bus to which the generator is to be connected”); and closing a first switch (for example 102a; or anyone of 102d and 104b) as soon as the phases of the distribution and the phase of the first grid supply are matched (according to at least ¶ 20, which states “the generators 110a-c maybe synchronized to the phase of the bus to which the generator is to be connected”), to place the arrangement is in a first system state (the system state of the arrangement stated above). 
Seeley doesn’t explicitly disclose the arrangement comprises: at least one first converter system; and one second converter system, intermediate circuits of the at least one first converter system and the one second converter system being coupled to form a grid connection, and wherein the intermediate circuits are configured to have two line paths connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system.
Due to 35 U.S.C. 112(b) rejection stated above:
For first way of support to the claim portion which Seeley doesn’t explicitly disclose - Tracy discloses an uninterruptible power supply (UPS) (100 in Fig.1) comprises: at least one first converter system (110); and one second converter system (120), intermediate circuits (two intermediate circuits or two line paths for DC link in between 110 and 120) of the at least one first converter system and the one second converter system being coupled to form a grid connection (grid connection between 110 and 120), and wherein the intermediate circuits are configured to have two line paths (two line paths between 110 and 120) connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system (130).
For second way of support to the claim portion which Seeley doesn’t explicitly disclose – Colombi043 discloses an uninterruptible power supply (UPS) (606 in Fig.8) comprises: at least one first converter system (combination of two AC to DC converters of 606); and one second converter system (combination of two DC to AC converters of 606), intermediate circuits (two intermediate circuits or two line paths in between combination of two AC to DC converters of 606 and combination of two DC to AC converters of 606) of the at least one first converter system and the one second converter system being coupled to form a grid connection (grid connection between combination of two AC to DC converters of 606 and combination of two DC to AC converters of 606), and wherein the intermediate circuits are configured to have two line paths (two line paths between combination of two AC to DC converters of 606 and combination of two DC to AC converters of 606) connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system (each one of two battery systems of 606).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seeley with the teaching of Jungreis to use an UPS to supply electrical power to a load, and with the teaching of either Tracy or Colombi043 to provide the UPS comprises: at least one first converter system; and one second converter system, intermediate circuits of the at least one first converter system and the one second converter system being coupled to form a grid connection, and wherein the intermediate circuits are configured to have two line paths connected between the at least one first converter system and the one second converter system, and each line path is directly connected to a battery system. The suggestion/motivation would have been to use a UPS to provide conditioned power or backup power from a battery to a load as taught by Tracy’s ¶ 2. 
Regarding claim 9, Seeley in view of Jungreis, Tracy and Colombi043 is used to reject claim 7 above.
Seeley discloses measured values of a voltage measurement (using 114a-f) are used to match the phase of the distribution to the phase of the first grid supply (please refer to at least ¶ 9, 20 and 21).
Regarding claim 20, Seeley in view of Jungreis, Tracy and Colombi043 is used to reject claim 8 above.
Seeley discloses measured values of a voltage measurement (using 114a-f) are used to match the phase of the distribution to the phase of the first grid supply (please refer to at least ¶ 9, 20 and 21).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849